Order entered July 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00054-CV

                             BARBARA MEREDITH, Appellant

                                              V.

                    OXFORD TOWNHOMES, LLC, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-07847-B

                                          ORDER
       We GRANT appellees’ July 7, 2015 agreed motion for an extension of time to file their

cross-appellees’ brief. Appellees shall file their cross-appellees’ brief by AUGUST 10, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE